Citation Nr: 1538434	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for arthritis of the right wrist.

2.  Entitlement to service connection for diabetes mellitus, type II (DM), including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.

3.  Entitlement to service connection for hypertension, including as secondary to DM and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was remanded for additional development in January 2010.  In May 2011, the Board denied entitlement to service connection for hypercholesterolemia, including as secondary to DM and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure; denied entitlement to service connection for carpal tunnel syndrome of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure; and denied entitlement to service connection for limitation of motion of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure.  

In May 2011, the Board remanded the issues listed on the title page to obtain a nexus opinion on whether the Veteran had arthritis of the right wrist due to service and to obtain information on the Veteran's exposure in service to herbicides.  

Pursuant to the January 2015 Board remand, a nexus opinion on arthritis of the right wrist was obtained, and added to the record, in June 2011.  As a VA opinion has been added to the record in response to the Board remand, there has been substantial compliance with the May 2011 remand instructions with respect to this issue.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

In November 2014, the Board dismissed, without prejudice, the Veteran's motion for a finding that the Board's May 2011 decision was clearly and unmistakably erroneous in denying entitlement to service connection for carpal tunnel syndrome of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, and in denying entitlement to service connection for limitation of motion of the right wrist as a residual of in-service wrist surgery, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error had not been met.  

The issues of entitlement to service connection for a ganglion cyst, entitlement to service connection for a radial digital nerve laceration, and whether new and material evidence has been received to reopen a claim for service connection for carpal tunnel syndrome of the right wrist have been raised by the record in the June 2011 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for DM, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, and for hypertension, including as secondary to DM and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is medical evidence that the Veteran has right wrist arthritis that is causally related to service.
CONCLUSION OF LAW

The criteria for service connection for arthritis of the right wrist have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for arthritis of the right wrist.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be 
(1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not show any complaints of clinical findings of arthritis of the right wrist, including on separation medical history and examination reports in October 1972.

On VA orthopedic evaluation in July 2007, there was evidence of a ganglion cyst of the right wrist and of carpal tunnel syndrome of the right hand.  No X-rays of the right wrist were included.

According to a November 2008 medical report from D. P. Birkbeck, M.D., of Napa Valley Orthopedics, the Veteran had carpal tunnel syndrome, arthritis, and nerve injury of the right upper extremity.  Dr. Birkbeck could not relate the carpal tunnel syndrome and the right basilar joint arthritis to the cyst removal surgery of the right hand that was performed in service.  Dr. Birkbeck also noted that while the Veteran's right thumb arthritis may have been indirectly caused by his years in service, this would be conjecture.

In response to the Board's May 2011 remand instructions, a VA orthopedic evaluation was conducted in June 2011.  After review of the record and examination of the Veteran, the examiner concluded that it was at least as likely as not that the Veteran's right carpometacarpal joint arthritis was related to the repetitive activity required by his job in service.  

Based on the above, the Board finds that because there is medical evidence that the Veteran's right wrist arthritis is causally related to service, service connection for arthritis of the right wrist is warranted.

Because the issue on appeal is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for arthritis of the right wrist is granted.


REMAND

As noted above, the issues of entitlement to service connection for DM, including as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure, and entitlement to service connection for hypertension, including as secondary to DM and as a result of herbicide exposure, asbestos exposure, and ionizing radiation exposure were remanded by the Board in May 2011 to the Compensation and Pension Service to request a review of the Department of Defense (DoD) inventory of herbicides operations to determine whether the Veteran, who did not serve in Vietnam, was exposed in service to the use or testing of herbicides.  Although a letter was sent by VA to the DoD in April 2012, the letter was returned as undeliverable and no further action was taken.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the evidence indicates that no additional attempt was made after April 2012 to obtain relevant evidence, to include from the DoD, on the storage and use of herbicides, there has not been adequate compliance with the terms of the Board's May 2011 remand.  Id.  Consequently, another remand of this issue for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ will again undertake the development prescribed under VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., to determine whether the Veteran was exposed to herbicides during service.  Development will be undertaken until relevant information is added to the record or until there is evidence of record that no additional development is available.  All correspondence and attempts to verify herbicide exposure must be associated with the claims file.

2.  After the above, the AOJ will then re-adjudicate the issues currently on appeal based on all of the evidence of record.  If either benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


